Citation Nr: 1222141	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2011, the Board remanded the matter in order to afford the Veteran an opportunity to present testimony before a member of the Board.  In May 2012, the Veteran presented testimony before the undersigned member of the Board during a videoconference hearing.  A transcript of that hearing has been associated with the record. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009). Accordingly, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that further development is necessary in the matters of entitlement to service connection for a lumbar spine disorder and a psychiatric disorder.

Initially, the Board notes that a review of the claims file indicates that there are missing records.  First, the Board notes that not all of the Veteran's personnel records have been associated with the claims file.  The Veteran has testified that he was disciplined by his superior officers on several occasions and that he received least one Article 15 for molestation of a female during service.  The record also contains a Characterization of Service Checklist for Administrative Discharge Actions, Form 4939, that demonstrates multiple violations, including being AWOL and possession of a controlled substance- marijuana.  However, such service personnel records are not located in the claims file.  As these records are pertinent to the instant claims, on remand, they must be obtained. 38 U.S.C.A. § 5103A. 

Next, the file contains VA treatment records dating from 2001 through 2009.  However, the Veteran has testified that he has received ongoing VA treatment for his back and psychiatric disorders.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  As such, the AMC should attempt to obtain any outstanding VA clinical records pertaining to treatment for the Veteran's service-connected psychiatric and lumbar spine disabilities.

Additionally, the Veteran has testified that he has been incarcerated on several occasions since his discharge and VA treatment records indicate that he was diagnosed as having schizophrenia during a period of incarceration and that he injured his back in a slip and fall injury in May 2001.  The AMC should also attempt to associate these private treatment records with the claims file.

The Veteran has also testified that he is receiving Supplemental Security Income (SSI) disability benefits form the Social Security Administration (SSA).  No records regarding any grant of benefits have been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Finally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the Veteran's claim for a lumbar spine disability, he alleges that he injured his lumbar spine lifting a lawnmower during service and has experienced essentially the same symptomatology since his discharge from service.  A review of the service treatment records demonstrate complaints of back pain, attributable to heavy lifting, in September 1979.  At that time, an x-ray of the lumbar spine was negative.  Physical examination demonstrates point tenderness over the interspinous processes of the upper lumbar spine.  Pain increased with extension.  The Veteran was diagnosed with intraspinous ligamentous trauma and localized inflammation.  On his November 1980 separation examination, the Veteran reported recurrent back pain.  Clinical evaluation of the lumbar spine, however, was within normal limits.  Post-service medical evidence demonstrates complaints of and treatment for low back pain.  The Veteran has alleged that his lumbar spine symptomatology has remained consistent since his discharge from service.  Accordingly, the Board finds that a VA examination would be helpful in the adjudication of the claim for determining the nature and etiology of any lumbar spine disorder that may be present.

With respect to the claim for a psychiatric disorder, the Veteran has expressed the belief that his current psychiatric disorder began to manifest during his period of service.  He alleges that having a shotgun shell placed under his barracks, receiving an Article 15 for molestation of a female, being transferred from his military specialty as a dental assistant to the motor pool and generally feeling picked on by his supervisors and other servicemen resulted in depression and, consequently, schizophrenia.  Service personnel records demonstrate that the Veteran was discharged from service due to his poor attitude and inaptitude.  He was determined to be a disciplinary problem who showed no initiative towards improvement.  On his November 1980 separation examination, the Veteran endorsed a history of frequent trouble sleeping, depression or excessive worry and nervous trouble of any sort. Clinical psychiatric evaluation, however, was within normal limits.  A review of the post-service evidence reveals multiple incarnations since the Veteran's discharge from service, alcohol and cocaine addiction and diagnoses of depression as well as paranoid schizophrenia.  

Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment referable to lumbar spine and psychiatric disorders since his discharge from service.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review. 

2.  The RO must also take all appropriate steps to contact the Social Security Administration (SSA) and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision. 

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current lumbar spine disorder. The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an opinion as to the whether the Veteran has any disorder of the lumbar spine that was incurred in active military service, to include the in-service lifting injury.  If not, the examiner should state whether any current lumbar spine.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner must acknowledge and discuss the Veteran's reports of a continuity of symptomatology since service as well as the in-service complaints of low back pain. A complete rationale for all opinions reached should be set forth in a legible report.  

4.  Schedule the Veteran for a VA psychiatric disorders examination to determine the precise nature and etiology of his asserted psychiatric disorder, to include depression and schizophrenia.  All tests deemed necessary by the examiner are to be conducted.  The claims file and a copy of this entire remand must be sent to the examiner for review.  

The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified.  

If a psychiatric disorder, to include one manifested by depression and/or schizophrenia, is diagnosed, the examiner shall opine as to whether it is at least as likely as not that any such disorder had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof.  

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided without resort to speculation and set forth whether all reasonable avenues at reaching such the requested opinion have been exhausted.

5.  Following the completion of the requested actions, then re-adjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


